CLD-253                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-1568
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                            ALONZO LAMAR JOHNSON,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (W.D. Pa. Civil No. 2-08-cr-00374-013)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect
        and Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 28, 2018
       Before: CHAGARES, GREENAWAY, Jr., and FUENTES, Circuit Judges

                         (Opinion filed: July 16, 2018)
       _____________________________________________________________

                                 OPINION*
       _____________________________________________________________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
       Alonzo Johnson, a federal prisoner proceeding pro se, appeals an order of the

United States District Court for the Western District of Pennsylvania denying as moot his

request for documents and information. For the reasons that follow, we will affirm.

       Johnson was convicted of a drug-related offense in District Court. We affirmed

the judgment on direct appeal. Thereafter, Johnson filed a document titled “Request Info

from U.S. Clerk” in District Court. Johnson sought copies of the Government’s motion

to dismiss an indictment of a witness in the case and the related District Court order so

that he would not “take up the courts[sic] time with   rivolous[sic] filing in his 2255.”

Motion at 1. He described his potential claim but stated that his request was not a § 2255

motion. Johnson also requested a copy of the docket, asked how many grand jurors voted

and returned the superseding indictment, and asked whether the grand jury in August

2009 was the same as the grand jury in October 2008.

       The Government responded that it was mailing to Johnson copies of the docket,

the motion to dismiss, and the District Court’s order. The Government also stated that

Johnson’s co-defendant had filed similar motions for information about the grand jury

and that it was sending Johnson copies of its responses and the District Court’s decision.

Based on these disclosures, the District Court denied Johnson’s request as moot. This

appeal followed.1


1
 We have determined that we have jurisdiction pursuant to 28 U.S.C. § 1291. See United
States v. Stewart, 452 F.3d 266, 272 (3d Cir. 2006); United States v. Thomas, 713 F.3d
165, 168 (3d Cir. 2013).
                                             2
       Johnson’s request for copies of the District Court docket, the motion to dismiss,

and the District Court’s order is moot because the Government sent him copies of these

documents. To the extent Johnson’s request for information about the grand jury was not

moot when the District Court issued its order because the Government did not provide

him the information he sought, the District Court has since addressed Johnson’s request.

In addition to filing this appeal, Johnson filed a document reiterating his request for

information about the grand jury and asserting that his earlier request was not moot. The

District Court then denied Johnson’s request for the information.2

       Accordingly, because this appeal does not present a substantial question, we will

affirm the District Court’s order.




2
 Johnson did not appeal this ruling and it is not before us. Even if we were to construe
Johnson’s second request for the information as a motion for reconsideration, he was
required to file a new or amended notice of appeal. See Fed. R. App. P. 4(a)(4)(B)(ii).
To the extent Johnson contends that the order he appealed encompasses his second
request, it did not. The District Court issued a separate order addressing that filing.
                                              3